DETAILED ACTION
This office action is in response to the application filed on 09/03/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/769,529 filed on 11/19/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 and 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin (US 2018/0367814) in view of Zheng (US 2015/0350646).

	Regarding claim 1, Seregin discloses the following claim limitations: a method of signaling intra-prediction smoothing control parameters for video or image data, comprising: (Seregin, paragraph 125 discloses decoder 30 may be configured to receive and parse syntax elements signalled in accordance with the combined coding tool and transform),
(Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block),
and obtaining a second control parameter in a slice header when a value of the first control parameter is equal to a first predefined value, wherein a third value of the second control parameter indicates that the smoothing is applied for each block of a slice (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).
	Seregin does not explicitly disclose the following: obtaining a first control parameter in a sequence parameter set (SPS) level.
	However, in the same field of endeavor Zheng discloses more explicitly the following: obtaining a first control parameter in a sequence parameter set (SPS) level (Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Seregin with Zheng to create the smoothing filter method with a control parameter coded in SPS.
	The reasoning being to reduce the redundancy by adaptively grouping the syntax in encoded video data (Zheng, paragraph 3).

	Regarding claim 2, Seregin and Zheng discloses the method of claim 1, wherein a fourth value of the second control parameter indicates that the smoothing is not applied for any block of the slice (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 3, Seregin and Zheng discloses the method of claim 1, wherein a fourth value of the second control parameter indicates that the smoothing is not applied for a first block of the slice when the first block has an intra prediction mode that is not PLANAR (Seregin, paragraph 59 discloses video encoder 22 and video decoder 30 may not apply an MDIS filter for non-angular intra prediction modes, such as DC mode or planar mode).

(Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 6, Seregin and Zheng discloses the method of claim 5, wherein a fifth value of the third control parameter indicates that the smoothing is applied for the block level (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 7, Seregin and Zheng discloses the method of claim 5, wherein a fifth value of the third control parameter indicates that the smoothing is not applied for the block level (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 8, Seregin and Zheng discloses a method of signaling intra-prediction parameters for video or image data, comprising: generating or obtaining a first control parameter in a hierarchical syntax structure, wherein the hierarchical syntax structure corresponds to sequence parameter set (SPS) level parameters (Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data),
 	slice level parameters, and block level parameters, wherein a first value of the first control parameter indicates whether to perform an intra prediction smoothing process, wherein a presence and semantics of the first control parameter at a lower syntax level depends on a second value of a second control parameter, and wherein the second control parameter is at a higher syntax level  (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

(Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data; Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 10, Seregin and Zheng discloses the method of claim 8, wherein the higher syntax level is the slice level, and wherein the lower syntax level is the block level (Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data; Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

(Seregin, paragraph 10 discloses a non-transitory computer-readable storage medium storing instructions that, when executed, causes one or more processors of a device configured to decode video data to receive the block of video data),
obtain a first control parameter in a sequence parameter set (SPS) level  (Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data),
 wherein a first value of the first control parameter indicates that smoothing is not applied for any block of a sequence, and wherein a second value of the first control parameter indicates that the smoothing is applied for each block of the sequence (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block),
 and obtain a second control parameter in a slice header when a value of the first control parameter is equal to a predefined value, and wherein a third value of the second control parameter indicates that the smoothing is applied for each block of a slice (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 12, Seregin and Zheng discloses a decoder comprising: a non-transitory computer-readable storage medium configured to store instructions; and a processor coupled to the non-transitory computer-readable storage medium, wherein the instructions cause the processor to be configured to: (Seregin, paragraph 10 discloses a non-transitory computer-readable storage medium storing instructions that, when executed, causes one or more processors of a device configured to decode video data to receive the block of video data),
 obtain a first control parameter in a sequence parameter set (SPS) level (Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data),
 wherein a first value of the first control parameter indicates that a smoothing is not applied for any block of a sequence, and wherein a second value of the first control parameter indicates that the smoothing is applied for each block of the sequence (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block),
(Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 13, Seregin and Zheng discloses the decoder of claim 12, wherein a fourth value of the second control parameter indicates that the smoothing is not applied for any block of the slice (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 14, Seregin and Zheng discloses the decoder of claim 12, wherein a fourth value of the second control parameter indicates that the smoothing is not applied for a first block of the slice when the first block has an intra prediction mode that is not PLANAR (Seregin, paragraph 59 discloses video encoder 22 and video decoder 30 may not apply an MDIS filter for non-angular intra prediction modes, such as DC mode or planar mode).
	
	Regarding claim 16, Seregin and Zheng discloses the decoder of claim 12, wherein the instructions further cause the processor to be configured to obtain a third control parameter for a block level when a fourth value of the second control parameter is equal to a second predefined value (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 17, Seregin and Zheng discloses the decoder of claim 16, wherein a fifth value of the third control parameter indicates that the smoothing is applied for the block level  (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

(Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 19, Seregin and Zheng discloses a video data decoding device comprising: a non-transitory memory storage configured to store video data in a form of a bitstream; and a video decoder communicatively coupled to the non-transitory memory storage and configured to: (Seregin, paragraph 10 discloses a non-transitory computer-readable storage medium storing instructions that, when executed, causes one or more processors of a device configured to decode video data to receive the block of video data),
 obtain a first control parameter in a sequence parameter set (SPS) level (Zheng, paragraph claim 23 and paragraph 47 discloses wherein the control parameter is encoded in at least one of SPS, VPS, PPS, and slice header in the encoded video data),
 	wherein a first value of the first control parameter indicates that smoothing is not applied for any block of a sequence, and wherein a second value of the first control parameter indicates that the smoothing is applied for each block of the sequence (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block),
 and obtain a second control parameter in a slice header when a value of the first control parameter is equal to a predefined value, and wherein a third value of the second control parameter indicates that the smoothing is applied for each block of a slice (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

	Regarding claim 20, Seregin and Zheng discloses the video data decoding device of claim 19, wherein a fourth value of the second control parameter indicates that the smoothing is not applied for any block of the slice  (Seregin, paragraph 60 discloses The application of such a smoothing filter to intra reference samples may be referred to as intra smoothing. In some examples, the smoothing filter is not applied for the DC mode. Video encoder 22 may be configured to generate and signal a flag to indicate whether the smoothing filter is applied or not in the current block. Video decoder 30 may be configured to receive and parse such a flag to determine whether or not to apply the smoothing filter for the current block).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin (US 2018/0367814) in view of Zheng (US 2015/0350646) and in further view of Van der Auwera (US 2020/0137381).

	Regarding claim 4, Seregin and Zheng discloses the claimed invention as outlined above in claim 1 including wherein a fourth value of the second control parameter indicates that the smoothing is not applied for a first block of the slice when the first block has an intra prediction mode that is not PLANAR and wherein the fourth value further indicates that a mode- dependent intra smoothing (MDIS) condition is disabled (Seregin, paragraph 59 discloses video encoder 22 and video decoder 30 may not apply an MDIS filter for non-angular intra prediction modes, such as DC mode or planar mode).
	Seregin and Zheng do not explicitly disclose the following claim limitations: and a chroma discrete cosine transform- interpolation filter (DCT-IF) is used for intra-prediction interpolation.
	However, in the same field of endeavor Van der Auwera discloses more explicitly the following: and a chroma discrete cosine transform- interpolation filter (DCT-IF) is used for intra-prediction interpolation (Van der Auwera, paragraph 129 discloses the interpolation filters (smoothing or non-smoothing) are applied only if the prediction is from fractional neighboring reference samples, then the wide-angular diagonal modes that are predicted from non-fractional reference sample positions will not be predicted from smoothed reference samples).

	The reasoning being is to improve video coding quality by configuring video encoder and decoders to perform filtering, e.g., intra smoothing filtering, in more coding scenarios where such filtering is advantageous (Van der Auwera, paragraph 7).

	Regarding claim 15, Seregin, Zheng and Van der Auwera discloses the decoder of claim 12, wherein a fourth value of the second control parameter indicates that the smoothing is not applied for a first block of the slice when the first block has an intra prediction mode that is not PLANAR and wherein the fourth value further indicates that a mode- dependent intra smoothing (MIS) condition is disabled and a chroma discrete cosine transform- interpolation filter (DCT-IF) is used for intra-prediction interpolation (Seregin, paragraph 59 discloses video encoder 22 and video decoder 30 may not apply an MDIS filter for non-angular intra prediction modes, such as DC mode or planar mode; in addition Van der Auwera parargraph 129 discloses the interpolation filters (smoothing or non-smoothing) are applied only if the prediction is from fractional neighboring reference samples, then the wide-angular diagonal modes that are predicted from non-fractional reference sample positions will not be predicted from smoothed reference samples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481